DETAILED ACTION
Claims 1-21 (filed 12/08/2021) have been considered in this action.  Claim 1 has been amended.  Claims 2-15 have been filed in the same format as originally filed.  Claims 16-21 have been canceled.

Information Disclosure Statement
The IDS filed 12/08/2021 has been considered.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 3, filed 12/08/2021, with respect to objection to claims 1, 20 and 21 have been fully considered and are persuasive.  The objection of claims 1, 20 and 21 has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 4, filed 12/08/2021, with respect to objection to claims 1, 4, 5, 7-10, 12-14 and 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1, 4, 5, 7-10 and 12-14 under 35 U.S.C. 102 has been withdrawn. 

page 6 paragraph 5, filed 12/08/2021, with respect to rejection of claims 2-3, 6, 11, 15 and 17-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 2-3, 6, 11, 15 and 17-21 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough searching of the prior art, no reference or obvious combination of references teaches the combination of features in claim 1 that include the use of two fluid repositories that are driven by a valve to flow fluid from one repository to another based on a temperature differential to achieve a temperature threshold in a time period for both fluid repositories that is cost optimal and considers solar radiation and energy-transfer rates when heating a temperature regulation element and actuating the valve controlled by a processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116